Mr. Justice Dibell delivered the opinion of the court. 3. Gifts, § 22*—when evidence sufficient to show mental capacity of assignor of certificates of deposit. In an action of trover for the conversion of certificates of deposit belonging to the plaintiff’s intestate and assigned and delivered by him to the defendant, evidence held to show that the intestate had sufficient mental capacity to make such assignment. 4. Gifts, § 22*—when evidence sufficient to show mental capacity to make. In an action by the administrator of the estate of a deceased person for the conversion of certificates of deposit given by intestate to defendant, proof that deceased was hateful, bitter towards his children and profane, where there was no proof that he suffered from any insane delusion, held not sufficient to support a finding that he did not have sufficient mental capacity to dispose of his property. 5. Gifts, § 22*—when valid. Where one has sufficient mental capacity to dispose of his personal property, the justness or unjustness of the disposition made thereof is immaterial on the question of its validity. 6. Appeal and ebbob, § 1413*—when verdict set aside as against preponderance of evidence.. A verdict may be set aside as against the clear preponderance of the evidence though a verdict for the same party had been rendered on a former trial.